Case 1:19-cv-00272-DKW-RT Document 131 Filed 01/07/21 Page 1 of 5         PageID #: 4542




                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAI‘I


   STATE OF HAWAI‘I, by its Office of         Case No. 19-cv-00272-DKW-RT
   Consumer Protection,

                  Plaintiff,
                                              ORDER GRANTING PLAINTIFF’S
            vs.                               MOTION FOR ENTRY OF FINAL
                                              JUDGMENT
   ROBERT L. STONE, doing business
   as GAH Law Group, LLC,

                  Defendant.



        Plaintiff State of Hawai‘i, through its Office of Consumer Protection (OCP),

  moves for entry of final judgment (“motion”) in this case after a number of

  dispositive-motion orders issued by the Court. Together, these orders granted

  OCP much, though not all, of the relief it sought and dismissed Defendant Robert

  L. Stone’s counterclaims. Dkt. No. 126. Although the briefing deadlines on the

  motion, see Dkt. No. 127, have now passed, no further briefing beyond the motion

  itself has been submitted by any party. In this light, and following review of the

  motion, the Court GRANTS the motion for entry of final judgment, as set forth

  herein.
Case 1:19-cv-00272-DKW-RT Document 131 Filed 01/07/21 Page 2 of 5          PageID #: 4543




  Resolved Claims

        Between the Court’s orders of April 2, 2020 and October 14, 2020, the

  following claims have been resolved in favor of OCP: Claim One; Claim Four;

  Claim Five; Claim Eight; Claim Three, solely as to Mr. & Mrs. DeShaw, Mr.

  Baliguat, Mr. & Mrs. Watson, Mr. & Mrs. Tyrell, Mr. & Mrs. Iosefa, Mr. & Mrs.

  Abing, Mr. & Mrs. Dicion, and Mr. & Mrs. Galang; and Claim Seven, solely as to

  Mr. Domingo. Therefore, the Clerk is directed to enter judgment in favor of OCP

  with respect to the above-mentioned claims, pursuant to this Order and the Orders

  of April 2, 2020 (Dkt. No. 77) and October 14, 2020 (Dkt. No. 114).

        Pursuant to the Court’s order of October 8, 2019, all of Stone’s

  counterclaims have also been resolved in favor of OCP. Therefore, the Clerk is

  directed to enter judgment in favor of OCP with respect to Stone’s counterclaims,

  pursuant to this Order and the October 8, 2019 Order (Dkt. No. 47).

  Unresolved Claims

        At this juncture in the case, the only claims that have not been resolved in

  OCP’s favor or dismissed are: Claim Three, solely as to Mr. & Mrs. Cabral, Mr. &

  Mrs. Afuvai, Mr. Domingo, Mrs. Rodil, Mrs. Danielson, Mr. Moore, Mrs.

  Moseley, Dr. & Mrs. Dimitrion, and Mr. & Mrs. Harrell; and Claim Seven as it

  pertains to all of Stone’s clients other than Mr. Domingo. In the motion, OCP


                                            2
Case 1:19-cv-00272-DKW-RT Document 131 Filed 01/07/21 Page 3 of 5                      PageID #: 4544




  requests that these claims be voluntarily dismissed pursuant to Federal Rule of

  Civil Procedure 41(a)(2). Dkt. No. 126-1 at 6-7. The Court GRANTS this

  request and DISMISSES the above-mentioned claims WITHOUT PREJUDICE.

  Dismissal is without prejudice not only because Stone has failed to oppose OCP’s

  request for dismissal,1 but also because Rule 41(a)(2) presumes dismissal without

  prejudice. See Fed.R.Civ.P. 41(a)(2).

  Disgorgement

         In the October 14, 2020 Order, the Court ordered $1,743.40 to be disgorged

  from Stone, while declining to address whether any further amounts would be

  disgorged, pending decisions by Stone’s clients to receive restitution to which they

  were entitled. Dkt. No. 114 at 26-28 & n.16. In the motion, OCP reports that the

  election period for Stone’s clients has come and gone, with certain of the clients

  declining to receive restitution. Dkt. No. 126-1 at 8. OCP, therefore, now

  requests that, for the clients declining restitution, an order of disgorgement be

  entered for the amounts to which those clients were entitled as restitution. Id.

         In light of the discussion on disgorgement in the October 14, 2020 Order,

  Dkt. No. 114 at 26-27, the Court agrees that OCP is entitled to further


  1
   Something which is entirely consistent with Stone’s litigation tactics throughout this case, as he
  has failed to oppose either of OCP’s motions for summary judgment. See Dkt. No. 77 at 3; Dkt.
  No. 114 at 3.

                                                   3
Case 1:19-cv-00272-DKW-RT Document 131 Filed 01/07/21 Page 4 of 5                 PageID #: 4545




  disgorgement and, thus, GRANTS this request. Principally, as previously

  discussed, Section 487-13(c) of the Hawai‘i Revised Statutes prohibits Stone from

  recovering amounts while he is unregistered to do business in Hawai‘i. Id.

  Because it is undisputed that Stone failed to register to do business in this State

  during the relevant period of time, id. at 18-19, OCP is, therefore, entitled to

  disgorge the amounts Stone impermissibly obtained by doing business here. In

  total, that amount is: $257,122.00, which is the additional amount the Court orders

  disgorged from Stone. 2

  Additional Remedies

         As OCP requests in the motion, Dkt. No. 126-1 at 8, to the extent any

  sought-after remedies remain unresolved following the various dispositive-motion

  orders in this case, those remedies are deemed withdrawn.

  Conclusion

         The motion for entry of final judgment, Dkt. No. 126, is GRANTED. The

  Clerk is directed to enter final judgment forthwith, pursuant to this Order, the




  2
   As set forth in the October 14, 2020 Order, that total amount breaks down as follows: Mr. &
  Mrs. Abing – $10,745; Mr. Baliguat – $27,000; Mr. & Mrs. Cabral – $28,000; Mrs. Danielson –
  $3,500; Mr. & Mrs. DeShaw – $34,016; Mr. & Mrs. Dicion – $26,000; Dr. & Mrs. Dimitrion –
  $5,235.60; Mr. Domingo – $21,900; Mr. & Mrs. Galang – $12,500; Mr. & Mrs. Harrell – $500;
  Mr. & Mrs. Iosefa – $28,500; Mr. Moore – $1,000; Mrs. Rodil – $13,800; Mr. & Mrs. Tyrell –
  $32,500; Mr. & Mrs. Watson – $16,561; Mr. & Mrs. Rush – $24,000. Dkt. No. 114 at 26 n.14.

                                                4
Case 1:19-cv-00272-DKW-RT Document 131 Filed 01/07/21 Page 5 of 5                  PageID #: 4546




  October 8, 2019 Order (Dkt. No. 47), the April 2, 2020 Order (Dkt. No. 77), and

  the October 14, 2020 Order (Dkt. No. 114).

        IT IS SO ORDERED.

        DATED: January 7, 2021 at Honolulu, Hawai‘i.




                                              De~                            ---
                                              United States District Judge




                                          5
